Order filed February 28, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00031-CV
                                ____________

   PEDIATRICS COOL CARE, JOSE J. SALGUERO, M.D. PA, JOSE J.
     SALGUERO, MA, JENELLE ROBINSON, PA-C, AND ALLYN
               KAWALEK, RN, FNP-BC, Appellants

                                        V.

        GINGER THOMPSON, INDIVIDUALLY AND AS THE
    REPRESENTATIVE OF THE ESTATE OF AVERY WASHINGTON
         (DECEASED), AND BRAD WASHINGTON, Appellees


                    On Appeal from the 40th District Court
                             Ellis County, Texas
                        Trial Court Cause No. 88970


                                     ORDER

      The reporter’s record in this case was due January 23, 2019. See Tex. R.
App. P. 35.1. On January 24, 2019, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Michele McManus, the court reporter, to file the record in this
appeal within 15 days of the date of this order. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R.
App. P. 35.3(c). If Michele McManus does not timely file the record as ordered,
we may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM